DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 10/6/2022, which amended claims 1 and 17. Claims 1-20 are currently pending.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nishisaka et al. (US PGPub 2012/0104290, Nishisaka hereinafter) in view of Sillmon (US Patent No. 6,325,390).
Regarding claim 1, Nishisaka discloses an assembly for use with an extreme ultraviolet (EUV) chamber (Figs. 1, 2, 5-17), comprising: 
a ring structure (Figs. 1-2, 5-17, paras. [0046]-[0048], [0083]-[0085], [0096]-[0100], [0113]-[0117], six-axis stage 30, including fixing plate 31 and movable plate 32, with chamber lid 34a or 26a and flexible pipe 35 and flange 38. Additionally, six-axis stage 40 including fixing plate 48 and movable plate 49, with chamber lid 44a and flexible pipe 45 and flange 43a), comprising: 
an outer ring (Figs. 1, 2, 5-17, paras. [0046]-[0048], [0083]-[0085], [0096]-[0100], [0113]-[0117], including fixing plate 31 or fixing plate 48); and 
an inner ring within the outer ring (Figs. 1, 2, 5-17, paras. [0046]-[0048], [0083]-[0085], [0096]-[0100], [0113]-[0117], chamber lid 34a, chamber lid 44a, lid 26a are within fixing plate 31 or fixing plate 48); and 
a vacuum interface to be attached and in contact with the inner ring (Figs. 1, 2, 5-17, paras. [0031], [0047]-[0048], [0084]-[0085], the chamber wall 1a is in contact with chamber lid 34a and chamber lid 44a and forms a space in which the pressure is lower than atmospheric pressure),
wherein the inner ring has an opening that is size adjustable to allow a device to pass through and into the vacuum interface (Figs. 1, 2, 5-17, paras. [0048], [0083]-[0085], [0100], [0113]-[0117], the chamber lid 34a is connected to flexible pipe 35 and chamber lid 44a is connected to flexible pipe 45. Flexible pipes 35, 45 are adjustable in size such that the opening allows a tank 3a and a support rod 43 to pass through the chamber wall 1a, respectively). Nishisaka does not appear to explicitly describe the inner ring removably nested within the outer ring.
Sillmon discloses an inner ring removably nested within an outer ring (Figs. 1-5, col. 3, lines 7-28, elastomeric o-ring 50 is arranged nested within clamping ring 62 and is removable from the o-ring centering ring 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an inner ring removably nested within an outer ring as taught by Sillmon in the ring structure of the assembly as taught by Nishisaka since including the inner ring removably nested within the outer ring is commonly used to provide an effective seal for a vacuum environment that can be easily serviced to provide optimal vacuum functionality. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishisaka as modified by Sillmon as applied to claim 1 above, and further in view of Vaschenko et al. (WO2021/044037, Vaschenko hereinafter). 
Regarding claim 7, Nishisaka as modified by Sillmon does not appear to explicitly describe wherein the outer ring is made of a metal material and the inner ring is made of a plastic or polymer material. 
Vaschenko discloses wherein the outer ring is made of a metal material and the inner ring is made of a plastic or polymer material (Fig. 7, para. [0067], the outer portion 773 is made from a solid metal material, and the ferrule 770 is made of a polymer material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the outer ring is made of a metal material and the inner ring is made of a plastic or polymer material as taught by Vaschenko in the assembly as taught by Nishisaka as modified by Sillmon since including wherein the outer ring is made of a metal material and the inner ring is made of a plastic or polymer material is commonly used to minimize damage to a structure supported by the inner ring while enhancing support for the structure supported by the inner ring (Vaschenko, paras. [0067]-[0068]). 

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 2, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the ring comprises: a stationary ring; a rotating ring being co-centered with the stationary ring; and a plurality of overlapping blades attached to the stationary ring and the rotating ring, respectively, wherein the plurality of overlapping blades defines the opening of the inner ring. These limitations in combination with all of the other limitations of the parent claim would render claim 2 non-obvious over the prior art of record if rewritten. 
The dependent claims would likewise be allowable by virtue of their dependency.
Yamazaki et al. (US PGPub 2015/0321944) discloses a seal structure having an inside cylinder and an outside cylinder (Fig. 1, outside cylinder 12 and inside cylinder 11), and the inside cylinder supporting overlapping blade members in a two-layer structure having a mechanism for driving the blade members inwards (Figs. 2-4, 13-15, 17, paras. [0048], [0075], [0130]-[0132], inside cylinder supports blade members 14, 15). Yamazaki et al. does not teach or render obvious a stationary ring; a rotating ring being co-centered with the stationary ring; and a plurality of overlapping blades attached to the stationary ring and the rotating ring, respectively, wherein the plurality of overlapping blades defines the opening of the inner ring. 
Edin (US PGPub 2005/0234537) discloses a stent crimper having overlapping blades that are attached to a rotating ring to form an adjustable aperture (Figs. 1-2, paras. [0042]-[0050], blades 20 are connected to rotatable collar 28). Edin is directed to a crimping device for a medical device, and one of ordinary skill in the art would not have contemplated combining the teachings of a medical device crimper with those of a ring structure assembly attached to a vacuum interface. 
Echner (US PGPub 2010/0270480) discloses an iris diaphragm formed by movable non-overlapping leaves (Figs. 4-8, paras. [0034], [0051], [0077]-[0083]), but does not describe or render obvious a ring that comprises: a stationary ring; a rotating ring being co-centered with the stationary ring; and a plurality of overlapping blades attached to the stationary ring and the rotating ring, respectively, wherein the plurality of overlapping blades defines the opening of the inner ring. 
Ahr et al. (US PGPub 2017/0131129) discloses an exit aperture formed by a motorized iris assembly for controlling the exit aperture to maintain droplet stability for a droplet generator connected to an EUV chamber (Figs. 1-4, 11, 13-14, para. [0079]), but Ahr et al. does not describe or render obvious the claimed structure of a ring that comprises: a stationary ring; a rotating ring being co-centered with the stationary ring; and a plurality of overlapping blades attached to the stationary ring and the rotating ring, respectively, wherein the plurality of overlapping blades defines the opening of the inner ring.

Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 8, the prior art of record, either alone or in combination, fails to teach or render obvious a ring structure to be attached to the vacuum interface, the ring structure comprising: an inner ring comprising a plurality of overlapping blades, the plurality of overlapping blades being operated to move towards or away from a center of the inner ring to vary a size of an opening of the inner ring; and an outer ring disposed around the inner ring, the outer ring having a first portion and a second portion protruding from the first portion, the first portion and the second portion being in contact with the inner ring, wherein the inner ring is in contact with a portion of the vacuum interface. These limitations in combination with the other limitations of claim 8 render the claim non-obvious over the prior art of record.
Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious the inner ring comprising a plurality of overlapping blades defining a boundary of an opening of the inner ring; securing the ring structure to a portion of the vacuum interface so that the portion of the vacuum interface is in contact with the inner ring; inserting the device through the ring structure, the vacuum interface, and into the vacuum port to perform a preventive maintenance in the EUV chamber; and operating the plurality of overlapping blades to move towards or away from a center of the inner ring to vary a size of the opening in accordance with a profile of the device. These limitations in combination with the other limitations of claim 17 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Yamazaki et al. (US PGPub 2015/0321944) discloses a seal structure having an inside cylinder and an outside cylinder (Fig. 1, outside cylinder 12 and inside cylinder 11), and the inside cylinder supporting overlapping blade members in a two-layer structure having a mechanism for driving the blade members inwards (Figs. 2-4, 13-15, 17, paras. [0048], [0075], [0130]-[0132], inside cylinder supports blade members 14, 15). Yamazaki et al. does not teach or render obvious an inner ring comprising a plurality of overlapping blades, the plurality of overlapping blades being operated to move towards or away from a center of the inner ring to vary a size of an opening of the inner ring; and an outer ring disposed around the inner ring, the outer ring having a first portion and a second portion protruding from the first portion, the first portion and the second portion being in contact with the inner ring, wherein the inner ring is in contact with a portion of the vacuum interface. One of ordinary skill in the art would not have looked to the teachings of Yamazaki to render obvious a plurality of overlapping blades of an inner ring structure in contact with a portion of a vacuum interface as Yamazaki is directed to a seal structure for sealing a gap between an optical fiber glass preform and an opening of an optical fiber drawing furnace (abstract, para. [0001]). Yamazaki also does not describe or suggest inserting a device through the ring structure, the vacuum interface, and into the vacuum port to perform a preventive maintenance in the EUV chamber; and operating the plurality of overlapping blades to move towards or away from a center of the inner ring to vary a size of the opening in accordance with a profile of the device. 
Edin (US PGPub 2005/0234537) discloses a stent crimper having overlapping blades that are attached to a rotating ring to form an adjustable aperture (Figs. 1-2, paras. [0042]-[0050], blades 20 are connected to rotatable collar 28). Edin is directed to a crimping device for a medical device, and one of ordinary skill in the art would not have contemplated combining the teachings of a medical device crimper with those of a ring structure assembly attached to a vacuum interface. Thus, Edin fails to describe or render obvious a vacuum interface to be provided to the vacuum port; and a ring structure to be attached to the vacuum interface, the ring structure comprising: an inner ring comprising a plurality of overlapping blades, the plurality of overlapping blades being operated to move towards or away from a center of the inner ring to vary a size of an opening of the inner ring; and an outer ring disposed around the inner ring, the outer ring having a first portion and a second portion protruding from the first portion, the first portion and the second portion being in contact with the inner ring, wherein the inner ring is in contact with a portion of the vacuum interface.
Additionally, Edin does not describe or render obvious the inner ring comprising a plurality of overlapping blades defining a boundary of an opening of the inner ring; inserting a device through the ring structure, the vacuum interface, and into the vacuum port to perform a preventive maintenance in the EUV chamber; and operating the plurality of overlapping blades to move towards or away from a center of the inner ring to vary a size of the opening in accordance with a profile of the device. 
Echner (US PGPub 2010/0270480) discloses an iris diaphragm formed by movable non-overlapping leaves (Figs. 4-8, paras. [0034], [0051], [0077]-[0083]) but does not describe or render obvious an inner ring comprising a plurality of overlapping blades, the plurality of overlapping blades being operated to move towards or away from a center of the inner ring to vary a size of an opening of the inner ring; and an outer ring disposed around the inner ring, the outer ring having a first portion and a second portion protruding from the first portion, the first portion and the second portion being in contact with the inner ring, wherein the inner ring is in contact with a portion of the vacuum interface. Echner further fails to describe or render obvious the inner ring comprising a plurality of overlapping blades defining a boundary of an opening of the inner ring inserting a device through the ring structure, the vacuum interface, and into the vacuum port to perform a preventive maintenance in the EUV chamber; and operating the plurality of overlapping blades to move towards or away from a center of the inner ring to vary a size of the opening in accordance with a profile of the device.
Ahr et al. (US PGPub 2017/0131129) discloses an exit aperture formed by a motorized iris assembly for controlling the exit aperture to maintain droplet stability for a droplet generator connected to an EUV chamber (Figs. 1-4, 11, 13-14, para. [0079]), but Ahr et al. does not describe or render obvious the claimed structure of an inner ring comprising a plurality of overlapping blades, the plurality of overlapping blades being operated to move towards or away from a center of the inner ring to vary a size of an opening of the inner ring; and an outer ring disposed around the inner ring, the outer ring having a first portion and a second portion protruding from the first portion, the first portion and the second portion being in contact with the inner ring, wherein the inner ring is in contact with a portion of the vacuum interface. Ahr et al. additionally does not describe or render obvious the inner ring comprising a plurality of overlapping blades defining a boundary of an opening of the inner ring; inserting a device through the ring structure, the vacuum interface, and into the vacuum port to perform a preventive maintenance in the EUV chamber; and operating the plurality of overlapping blades to move towards or away from a center of the inner ring to vary a size of the opening in accordance with a profile of the device.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882